                      1     GENTILE CRISTALLI
                            MILLER ARMENI SAVARESE
                      2     PAOLA M. ARMENI
                            Nevada Bar No. 8357
                      3     Email: parmeni@gcmaslaw.com
                            410 South Rampart Blvd., Suite 420
                      4     Las Vegas, Nevada 89145
                            Tel: (702) 880-0000
                      5     Fax: (702) 778-9709
                            Attorneys for Plaintiff, Kimberly Askew
                      6
                                                                    UNITED STATES DISTRICT COURT
                      7
                                                                            DISTRICT OF NEVADA
                      8

                      9     KIMBERLY TERESE ASKEW                                    CASE NO. 2:18-cv-02026-APG-PAL

                    10                                        Plaintiff,
                                                                        STIPULATION   AND    ORDER     TO
                    11      vs.                                         CONTINUE EXTENDING TIME FOR
                                                                        PLAINTIFF   TO     RESPOND     TO
                    12      CLARK COUNTY, NEVADA; CLARK                 DEFENDANTS’    CLARK     COUNTY,
                            COUNTY ANIMAL CONTROL; CHIEF                CLARK COUNTY ANIMAL CONTROL
                    13      JASON ALLSWANG, in his individual capacity; AND CHIEF JASON ALLSWANG’S
                            OFFICER STEPHANIE CLEVINGER, in her         MOTION     TO     DISMISS     AND
                    14      individual capacity; OFFICER TIFFANY        DEFENDANTS’ OFFICER STEPHANIE
                            BONNELL, in her individual capacity         CLEVINGER      AND        TIFFANY
                    15      DETECTIVE SANDRA SOUTHWELL, in her BONNELL’S                JOINDER        TO
                            individual capacity; THE ANIMAL             DEFENDANTS’    CLARK     COUNTY,
                    16      FOUNDATION; and DOES I through XXV,         CLARK COUNTY ANIMAL CONTROL
                                                                        AND CHIEF JASON ALLSWANG’S
                    17                                Defendants.       MOTION TO DISMISS

                    18

                    19                PLAINTIFF, KIMBERLY TERESE ASKEW, individually, by and through her counsel,
                    20      PAOLA M. ARMENI, ESQ., of the law firm of Gentile Cristalli Miller Armeni Savarese, and
                    21      Defendants (collectively “Defendants”) Clark County, Clark County Animal Control, Chief
                    22      Jason Allswang, Officer Stephanie Clevinger and Officer Tiffany Bonnell, by and through their
                    23      counsel, Thomas Dillard, Jr., Esq., with the law firm of Olson, Cannon, Gormley, Angulo &
                    24      Stoberski, hereby respectfully submit this Stipulation and Order Extending Time For Plaintiff to
                    25      Respond to Defendants’ Motion to Dismiss (the “Stipulation”). This Stipulation is made in
                    26      accordance with LR 6-1, LR 6-2, and LR II 7-1 of the Local Rules of this Court. This is the first
                    27      request for an extension of time to file a response to Defendants’ Motion to Dismiss.
                    28      ...
    Gentile Cristalli
Miller Armeni Savarese                                                          1 of 2
    Attorneys At Law        Askew – SAO to Extend Time to Respond to MTD.
410 S. Rampart Blvd. #420
  Las Vegas, NV 89145
     (702) 880-0000
                      1              Plaintiff’s Counsel has been in trial preparation, in which trial is scheduled to commence

                      2     on Monday, January 28, 2019 in the matter of Angel Landeros and Amelia Villalba vs. Las Vegas
                      3     Metropolitan Police Department, et al. The instant extension is requested as Plaintiff’s Counsel
                      4
                            requires additional time to file a response to the Defendants’ Motion to Dismiss.
                      5
                                      Upon agreement by and between all the parties hereto as set forth herein, the undersigned
                      6
                            respectfully requests this Court grant an extension of time, up to and including February 11,
                      7
                            2019, for Plaintiff to file a response to Defendants’ Motion to Dismiss. By entering into this
                      8
                            Stipulation, none of the parties waive any rights they have under statute, law or rule with respect
                      9
                            to Defendants’ Motion to Dismiss.
                    10
                            DATED this _28th___ day of January, 2019.           Dated this _28th day of January, 2019.
                    11
                            GENTILE CRISTALLI                                    OLSON, CANNON, GORMLEY
                    12      MILLER ARMENI SAVARESE                               ANGULO & STOBERSKI
                    13

                    14

                    15      By:     /s/ Paola M. Armeni                          By:   /s/ Thomas D. Dillard
                                    PAOLA M. ARMENI                                    THOMAS D. DILLARD
                    16              Nevada Bar No. 8357                                Nevada Bar No. 6270
                                    410 South Rampart Blvd.,                           9950 W. Cheyenne Ave.
                    17              Suite 420                                          Las Vegas, Nevada 89129
                    18              Las Vegas, Nevada 89145                            Attorneys for Defendants, Clark County,
                                    Attorneys for Plaintiff, Kimberly                  Clark County Animal Control, Chief
                    19              Askew                                              Jason Allswang, Officer Stephanie
                                                                                       Clevinger and Officer Tiffany Bonnell
                    20

                    21                                                      ORDER
                    22
                                     IT IS SO ORDERED.
                    23

                    24
                                                                            UNITED STATES DISTRICT COURT JUDGE
                    25
                                                                            Dated: January 28, 2019.
                    26                                                      Dated:

                    27

                    28
    Gentile Cristalli
Miller Armeni Savarese                                                      2 of 2
    Attorneys At Law        Askew – SAO to Extend Time to Respond to MTD.
410 S. Rampart Blvd. #420
  Las Vegas, NV 89145
     (702) 880-0000
